Citation Nr: 1027943	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cramping 
of the hands and feet, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for anger problems.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for migraine headaches, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for back pain, to include 
as due to undiagnosed illness.  

6.  Entitlement to an initial disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD) with depressive 
disorder.  

7.  Entitlement to a disability rating greater than 10 percent 
for right rotator cuff strain.  

8.  Entitlement to a compensable disability rating for left ankle 
sprain.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1983 to February 2003, to include service in Southwest 
Asia from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in July 2006 and July 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In February 2010, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing and transcripts of hearings conducted 
by local hearing officers at the RO in August 2007 and May 2009 
are of record.  Subsequently, additional medical evidence in the 
form of various radiographic reports of the hands and feet was 
received, and the Veteran at the time of his hearing submitted a 
waiver of initial RO review of such forthcoming evidence, in 
accordance with 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for chronic 
fatigue syndrome, migraine headaches, and back pain, and the 
issue of entitlement to a compensable disability rating for a 
left ankle sprain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
he was withdrawing his appeal on the issues regarding entitlement 
to service connection for anger problems and entitlement to a 
disability rating greater than 10 percent for right rotator cuff 
strain.  

2.  In a rating decision in August 2003, the RO denied the claim 
of service connection for cramping of the hands and feet; after 
the Veteran was notified of the adverse determination and of his 
procedural and appellate rights in August 2003, he did not appeal 
the rating decision and the rating decision became final by 
operation law based on the evidence of record at the time.

3. The additional evidence presented since the rating decision in 
August 2003 by the RO, denying service connection for cramping of 
the hands and feet, is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim of service connection.

4.  Prior to June 23, 2009, the Veteran's PTSD with depressive 
disorder was shown to be productive of a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal). 

5.  Beginning June 23, 2009, the Veteran's PTSD with depressive 
disorder was shown to be productive of a disability picture that 
equates to occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal 
regarding the issues of entitlement to service connection for 
anger problems and entitlement to a disability rating higher than 
10 percent for right rotator cuff strain have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The rating decision of August 2003 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

3.  New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for cramping of 
the hands and feet.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2009).  

4.  Prior to June 23, 2009, the criteria for a disability rating 
greater than 30 percent for PTSD with depressive disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

5.  Beginning June 23, 2009, the criteria for a 50 percent 
disability rating, and no higher, for PTSD with depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

The Board received a written statement, dated in February 2010 
(i.e., the same day as the hearing before the undersigned Acting 
Veterans Law Judge), from the Veteran indicating his desire to 
withdraw his pending appeal on the issues of entitlement to 
service connection for anger problems and of entitlement to a 
disability rating greater than 10 percent for right rotator cuff 
strain.  

Accordingly, the Board does not have appellate jurisdiction to 
review the appeal as to those issues and these issues are 
dismissed.

III.  New and Material Evidence to Reopen Claim

Procedural History and Evidence Previously Considered

In a rating decision dated in August 2003, the RO denied service 
connection for cramping of the hands and feet, to include as due 
to undiagnosed illness, on the basis that the service treatment 
records did not show any diagnosis or treatment for the 
condition, that the condition was determined to have resulted 
from a known clinical diagnosis (i.e., overuse syndrome), and 
that the condition was not shown to have been caused or 
aggravated by service.  

In a letter, dated in August 2003, the RO notified the Veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by notifying the RO of his intention within 
one year from the date of the letter.  As the Veteran did not 
indicate his disagreement within the time allotted, the rating 
decision by the RO in August 2003 became final by operation of 
law.  However, the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.    

The evidence of record at the time of the rating decision in 
August 2003 is summarized as follows.  

The service treatment records show that on a Medical Record - 
Post Deployment Medical Assessment, dated in August 2002, the 
Veteran reported that he had been deployed to Saudi Arabia and 
Kuwait from September 1990 to April 1991.  His deployment 
concerns involved joint pain.  He complained of joint pain in his 
hands and feet.  He indicated that they cramped and occurred 
every two to three months.  A physical examination at that time 
was normal and the diagnoses included nonspecific joint pain.  At 
the time of a separation physical examination in September 2002, 
the Veteran complained that his hands and feet "cramp up 
sometimes" and that his hands hurt when he held something in 
them.  On physical examination, there were no defects or 
diagnoses relative to cramping of the hands and feet, and the 
Veteran was given a physical profile of "1" for his upper and 
lower extremities.  He was discharged from service in February 
2003.     

After service, the Veteran in March 2003 submitted a claim of 
entitlement service connection for numerous disabilities, none of 
which specified cramping of the hands and feet.  He underwent a 
VA general medical examination in January 2003, on which there 
were no complaints or findings relative to cramping of the hands 
and feet.  In April 2003 he filed a claim of service connection 
for cramping of both hands and feet, relating to his Persian Gulf 
War service.  At the time of a July 2003 VA general medical 
examination, the Veteran reported that every two to three months 
he experienced a transient stiffness and cramping in either foot 
or less often in the hands.  He stated that these episodes lasted 
seconds and were not debilitating.  The examiner found that this 
alleged condition did not constitute a medical illness or 
syndrome and that the episodes likely represented muscle 
spasm/cramping relative to overuse syndrome. 



Current Claim to Reopen

As the unappealed rating decision in August 2003 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In October 2005, the Veteran submitted a statement indicating 
intent to reopen his claim of entitlement to service connection 
for cramping of the hands and feet.  
The additional pertinent evidence presented since the rating 
decision in August 2003 includes VA examination and outpatient 
treatment records, private radiographic reports, and statements 
and testimony of the Veteran.  

The additional VA records show that the Veteran was seen with 
complaints of joint pain in April 2005.  At the time of a Persian 
Gulf examination in October 2005, there were no complaints and no 
diagnosis referable to cramping of the hands and feet.  At the 
time of a VA general medical examination in December 2005, the 
Veteran reported episodic cramps in his hands and feet since 
1990.  The cramping reportedly occurred in either one hand or one 
foot at a time but never in both hands or feet simultaneously.  
The cramps reportedly occurred about once a month and lasted 
about five minutes.  The diagnoses included intermittent 
unilateral hand cramps and intermittent unilateral foot cramps.  
On a May 2006 outpatient record, the Veteran's feet were burning, 
among other joint complaints.  He underwent occupational therapy 
in June 2006 for multiple joint pains.  At the time of a VA 
general medical examination in February 2007, the Veteran 
reported an increase in intermittent and bilateral hand weakness 
since the previous year.  There was no reference to cramping and 
no diagnosis referable to cramping of the hands and feet.  In 
March 2008, it was reported that a CT (computed tomography) scan 
of the right upper extremity was normal.  

This evidence is not new and material because it is cumulative 
evidence, that is, supporting evidence of previously considered 
evidence, namely, the service treatment records and post-service 
records that documented the complaints of cramping.  Such 
evidence of periodic complaints of cramping has previously been 
considered by the RO in its rating decision in August 2003, and 
cumulative evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156.

The additional private X-rays taken in April 2010 show no 
evidence of acute process in the feet, scattered distal 
interphalangeal joint osteoarthritis in the right hand, and mild 
scattered osteoarthritis in the left hand.  This radiographic 
evidence, which is unaccompanied by any medical interpretation or 
any comments relating the findings to the Veteran's period of 
service, does not relate to an unestablished fact needed to 
substantiate the claim, that is, evidence that cramping of the 
hands and feet was the manifestation of a disability caused or 
aggravated by service or the manifestation of an undiagnosed 
illness.  Rather, the evidence shows a diagnosis of arthritis 
many years after service, without any further evidence of a 
relationship between the findings of arthritis and the complaints 
of cramping in the hands and feet.  For this reason, the 
radiographic reports are not new and material evidence as they do 
not raise a reasonable possibility of substantiating the claim.

The statements and testimony of the Veteran are to the effect 
that his cramping of the hands and feet are related to Desert 
Storm because his hands and feet had begun to cramp or hurt him 
spontaneously upon his return from the Gulf.  He indicated that 
the condition had been ongoing since then.  He indicated that he 
complained of his condition to the VA from time to time but that 
nothing was done about his problem.  This evidence is not new and 
material because it is cumulative evidence.  Such evidence of 
periodic complaints of cramping has previously been considered by 
the RO in its rating decision in August 2003, and cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  

Moreover, where, as here, there is a question of medical 
causation, and where a lay assertion of medical causation is not 
competent evidence (see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)), competent medical evidence is required to reopen the 
claim.  Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 C.F.R. § 
3.159.  The Veteran, as a layperson, is not qualified through 
education, training, and expertise to offer an opinion on medical 
causation, e.g., his current condition is related to service or 
to undiagnosed illness.  For this reason, the Board rejects his 
statements and testimony as competent medical evidence to reopen 
the claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (for 
any testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration).  As 
the statements and testimony are not competent evidence, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not new 
and material under 38 C.F.R. § 3.156.

As the claim is not reopened, the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

III.  Higher Rating for PTSD with Depressive Disorder

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  

Further, when evaluating the level of disability from a mental 
disorder, the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation based solely on 
the basis of social impairment.  The focus of the rating process 
is on industrial impairment from the service-connected 
psychiatric disorder, and social impairment is significant only 
insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 
4.130.  

PTSD and depressive disorder are evaluated under 38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9434.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of 
impairment from PTSD and depressive disorder under 38 C.F.R. § 
4.130 is not restricted to the symptoms provided in Diagnostic 
Codes 9411 and 9434.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

The Veteran's PTSD with depressive disorder has been rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
ever since service connection was established effective April 30, 
2007.  The criteria for Code 9434, for major depressive disorder, 
are the same as that for Code 9411, as follows.  

The criteria for a 30 percent rating are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

The criteria for a 50 percent rating are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).



Analysis

As will be discussed below, the Board has given consideration to 
the propriety of "staged ratings" for the PTSD with depressive 
disorder over the period of time since service connection became 
effective in April 2007.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the evidence does not show that 
the Veteran's disability approximates the criteria for an initial 
rating higher than 30 percent before June 23, 2009 but that the 
evidence does show that his disability approximates the criteria 
for an initial rating of 50 percent, and no higher, for the 
period beginning June 23, 2009.  

	i.  Prior to June 23, 2009

Historically, the Veteran was discharged from military service in 
February 2003, and at the time of a pre-discharge VA general 
medical examination in January 2003, he was alert and 
cooperative.  His memory for both recent and remote events 
appeared intact.  His concentration appeared normal.  There was 
no evidence of anxiety, depression, or psychosis, and he was 
considered competent for VA purposes.  In July 2003, at another 
VA general medical examination, the Veteran's speech, behavior, 
comprehension, and affect were normal.  At that time, he 
attributed sleep disturbance to his diagnosed obstructive sleep 
apnea, and reported mild memory loss, which was not persistent, 
disabling, or affecting his job functioning.  He performed well 
on a mini-mental status examination.  

The Veteran's symptoms were observed to be much the same on a VA 
general medical examination in December 2005, where he was found 
to have normal behavior.  A week later in December 2005, however, 
he underwent a VA psychiatric examination, which showed that his 
condition was symptomatic.  The Veteran reported that he had 
problems controlling his anger, was irritable, and reacted 
strongly when criticized.  He had episodes of depression.  He 
felt "edgy" with a group of people and tried to avoid crowds.  
He no longer had close friends, and his wife described him as a 
"loner".  He felt anxious much of the time.  During mental 
status examination, his thoughts were organized and he had no 
delusion, hallucination, or suicidal ideation.  His mood was 
mildly angry and depressed.  He was correctly oriented.  His 
judgment was adequate, and he scored 28/30 on the mini-mental 
evaluation.  His GAF score was 65, reflective in part of mild 
symptoms.  These findings were consistent with those of the VA 
Agent Orange examination in October 2005, although that 
examination was not as detailed or comprehensive and it also 
diagnosed memory loss/lack of concentration evidently without any 
specialized testing for such.  

VA outpatient records dated in 2006 and 2007 show treatment for 
depression.  The Veteran felt "edgy" and had problems with 
anger control.  On evaluation, he was alert and cooperative, with 
mildly anxious mood, and his speech was clear and relevant, as 
seen in September 2006, when he underwent psychological testing.  
He presented to such testing with concerns of not getting along 
with people, marital discord, and isolation and withdrawal 
behaviors.  His mental status examination showed that he was 
alert and oriented, without suicidal/homicidal ideation or 
evidence of psychosis.  He was logical and goal directed, without 
evidence of disturbance in formal thought processes.  The testing 
revealed moderate to severe symptoms regarding depression, 
anxiety, and PTSD, and although his profile was "valid" it was 
also noted that there was moderate embellishment, perhaps 
exaggeration or needing to be heard.  Subsequently, during 
individual psychotherapy sessions, the Veteran's mood was 
generally euthymic.  By the time of his last individual session 
in November 2006, he had made "substantial progress" on his 
anger control issues, and would thereafter focus on group 
therapy.  A note in April 2007 indicated that the Veteran was 
alert and cooperative with mildly anxious mood and appropriate 
affect.  His speech was clear, spontaneous and relevant.  As 
noted by a VA doctor in June 2007, the Veteran's primary disorder 
was a mood disorder, for which he took anti-depressants.  
Although the Veteran's concentration was described as unfocused 
or limited in August 2007 and November 2007, he was alert and 
cooperative, with mildly anxious mood and appropriate affect, and 
his speech was clear, spontaneous and relevant.    

At the time of a VA general medical examination in February 2007, 
the Veteran's mental status was normal, and although on a brief 
psychiatric screening he exhibited normal behavior, the diagnosis 
included depression.  

A VA outpatient record in September 2008 reflects findings 
similar to those recorded on earlier outpatient records, namely, 
a complaint of an "edgy" mood, distracted concentration (while 
driving), alert and cooperative with mildly anxious mood and 
appropriate affect, and speech that was clear, spontaneous and 
relevant.  It was also noted that the Veteran's job performance 
was good.  

The Veteran has reported chronic difficulties with his mood 
(anxious, depressed, and angry) and with his concentration and 
memory.  However, the medical evidence, as related above, shows 
that his symptoms are more characteristic of a disability picture 
that is contemplated by a 30 percent rating than that 
contemplated by a 50 percent rating under DC 9411.  While 
psychological testing in September 2006 appears to show a 
disorder marked by moderate to severe symptoms, it is noted that 
there was some question as to whether or not there was some 
symptom exaggeration on the testing.  Further, it appeared that 
by the time the Veteran's individual counseling sessions ended 
around November 2006, he had made progress with anger issues.  
Service connection for his mental disorder was made not made 
effective until some time later, in April 2007.  

For the period prior to June 23, 2009, the sole GAF score that 
appeared in the record was 65, and such score reflected mild 
symptoms or some difficulty in social, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  It is noted that an examiner's 
classification of the level of psychiatric impairment, by words 
or by a GAF score, is to be considered but is not determinative 
of the percentage disability rating to be assigned (38 C.F.R. § 
4.126).  Nevertheless, the GAF score in conjunction with the 
findings of VA evaluations show that the Veteran's symptoms more 
closely approximate the criteria for a 30 percent rating.  That 
is, his service-connected disorder is shown to be productive of a 
disability picture that equates to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).

His disorder was not shown to consistently be productive of the 
following criteria that are characteristic of the type and 
severity of a disorder for which a 50 percent disability rating 
would be warranted:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation; and 
difficulty in establishing effective work and social 
relationships.   

In the judgment of the Board, and in consideration of the type 
and severity of symptomatology of the service-connected disorder 
as discussed above, the characterization of the Veteran's PTSD 
with depressive disorder is consistent with the assignment of a 
30 percent disability rating.  

In short, in evaluating all the evidence for this period, the 
Board finds that the VA examination reports and treatment records 
reflect that the Veteran's symptoms of PTSD with depressive 
disorder are not so severe as to affect his everyday life and his 
ability to function to a degree that more nearly approximates the 
schedular criteria for a 50 percent rating.

The symptomatology associated with the rating criteria under the 
General Rating Formula and symptomatology associated with the 
diagnoses of PTSD and depressive disorder under the DSM-IV do not 
more nearly approximate or equate to occupational and social 
impairment, resulting in reduced reliability and productivity for 
the next higher rating. 

For these reasons, the preponderance of the evidence is against 
an initial disability rating greater than 30 percent for PTSD 
with depressive disorder prior to June 23, 2009, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

	ii.  Beginning June 23, 2009

The evidence shows that on VA examination on June 23, 2009, the 
Veteran reported that he became depressed quite often and stayed 
to himself.  He avoided crowds.  He had contact with his 
siblings, and he described his relationship with his mother and 
siblings as good but not so good with his wife.  He had no 
friends.  His activities and leisure pursuits consisted of him 
working on his car.  Since 2007 he had been working for a 
technology company, fixing electric boxes.  He had adequate self-
care and was able to maintain a job.  On mental status 
examination, he was calm and cooperative.  He had no impairment 
of thought process or communication.  There were no delusions or 
hallucinations.  His ability to maintain minimal personal hygiene 
and other basic activities of daily living was adequate.  He was 
oriented to person, place, and time.  His memory was grossly 
intact.  His speech was of a normal rate, volume, and prosody.  
However, as for panic attacks, the Veteran reported episodes 
"all the time", with spontaneous sweating and tightness in his 
chest.  His mood was described as "kinda angry".  He was a 
difficult person to get along with, as shown by his report of 
yelling at his wife a lot.  The Veteran also endorsed the 
following:  alienation from others, hopelessness, irritability or 
outbursts of anger, and difficulty concentrating.  He was capable 
of managing his financial affairs.  The VA examiner concluded 
that although the Veteran was married, he had a poor relationship 
with his wife.  Although he was able to maintain a job, the 
reason for that seemed to be only because he had little contact 
with other people.  He was socially withdrawn and had few 
interests.  His self-care was adequate.  Significantly, in terms 
of the effect of the mental disorder on the Veteran's 
occupational and social functioning, the examiner specifically 
found that there was "reduced reliability and productivity due 
to PTSD signs and symptoms."  The examiner assigned a GAF score 
of 60.  

The quoted description of the service-connected disorder is 
directly reflective of the criteria for a 50 percent rating.  
Further, while the GAF score of 60 is indicative of moderate 
symptoms or moderate difficulty in social and occupational 
functioning, it nevertheless represents a worsening, albeit 
slight, of the Veteran's service-connected mental disorder 
symptoms, as compared with earlier characterization of the 
disorder with a GAF score of 65.  In short, the foregoing 
evidence reflects that the severity of the Veteran's service-
connected PTSD and depressive disorder more nearly approximate 
the criteria for a 50 percent disability rating, and no higher.  

The symptomatology associated with the rating criteria under the 
General Rating Formula and symptomatology associated with the 
diagnosis of PTSD and depressive disorder under the DSM-IV do not 
more nearly approximate or equate to occupational and social 
impairment in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  That is, an initial rating in 
excess of 50 percent is not warranted, due to the absence of 
evidence of severe occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or obscure speech, near-continuous panic or 
depression affecting his ability to function independently and 
appropriately, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships.  

Although the Veteran is competent to state that his disability is 
worse, nevertheless the report of a VA health-care professional 
is more probative than the Veteran's own characterization. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

IV.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696 (April 
21, 2009).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Regarding the issue of a higher initial rating for PTSD, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The Veteran bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
Veteran was notified in August 2009 that his claim was awarded 
with an effective date of April 30, 2007, the date of his claim 
for depression, and a 30 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating for PTSD 
with depressive disorder, and he demonstrated his actual 
knowledge of what was required to substantiate a higher rating in 
his argument included on his notice of disagreement filed in 
January 2010 and his substantive appeal filed in February 2010, 
as well as in his testimony presented in February 2010.  Although 
he was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found as 
required by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the Veteran has been represented 
by a Veteran Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the Veteran what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

Regarding the issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to cramping of the 
hands and feet, to include as due to undiagnosed illness, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
November 2005.  The Veteran was notified that new and material 
was needed to reopen the claim of service connection for cramping 
of the hands and feet, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the claim 
was previously denied.  He was notified of the type of evidence 
to substantiate the underlying claim for service connection for 
cramping of the hands and feet.  Additionally, the Veteran was 
notified that VA would obtain service records, VA records, and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private medical 
records on his behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of a claim for service connection, except for the 
effective date of the claims and for the degree of disability 
assignable); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).

As for the notice of the effective date of the claim and for the 
degree of disability assignable, as the claim of service 
connection for cramping of the hands and feet is denied, no 
effective date or disability rating can be assigned as a matter 
of law.  Accordingly, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained pertinent service treatment records and VA 
treatment records.  In March 2009, the RO formally found that VA 
outpatient treatment records for the period of January 1-7, 2003 
were unavailable, and the Veteran was notified of this in a March 
2009 letter.  The Veteran himself has submitted private medical 
records, in the form of recent X-rays of the hands and feet.  He 
has not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim relevant to PTSD with depressive 
disorder.  38 U.S.C.A. § 5103(A)(d).  The Veteran was afforded a 
VA examination in June 2009, in order to ascertain the nature and 
severity of his service-connected disorder.  

VA has not conducted medical inquiry in an effort to substantiate 
the claim relevant to cramping of the hands and feet.  
38 U.S.C.A.§ 5103A(d).  However, under the duty to assist, a VA 
medical examination or medical opinion is not authorized unless 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.





ORDER

As new and material evidence has not been presented, the claim of 
service connection for cramping of the hands and feet, to include 
as due to undiagnosed illness, is not reopened, and the appeal is 
denied.  

The appeal on the claim of entitlement to service connection for 
anger problems is dismissed.  

The appeal on the claim of entitlement to a rating higher than 10 
percent for right rotator cuff strain is dismissed.  

An initial disability rating greater than 30 percent prior to 
June 23, 2009 for PTSD with depressive disorder is denied.  

A disability rating of 50 percent beginning June 23, 2009 for 
PTSD with depressive disorder is granted.  


REMAND

Chronic Fatigue Syndrome

The Veteran maintains that he suffers from chronic fatigue 
syndrome, which he relates to his period of service in the 
Persian Gulf.  He testified that he was exposed to oil fires and 
burning tanks while in the Persian Gulf, and that he began to 
feel fatigued when he was still in the military but did not go on 
sick call.  He attributes such symptoms as joint pains, muscle 
pains, sore throat, headache, fatigue, and sleep disturbance to 
chronic fatigue syndrome.  He alleges that there was a 
miscommunication during a VA examination in December 2005, on 
which the examiner found that he had not satisfied a sufficient 
number of criteria to establish a diagnosis of chronic fatigue 
syndrome.  In statements, his wife indicated that she has 
witnessed unexplained fatigue or lack of endurance in the 
Veteran, along with impaired concentration, joint and muscle 
pains, headaches, and sleep problems.  

The only VA examination to address the matter of chronic fatigue 
syndrome was conducted in December 2005, on a general medical 
examination, upon which the examiner indicated that the Veteran 
failed to meet at least 6 out of the 10 criteria for establishing 
a diagnosis of chronic fatigue syndrome.  The examiner found that 
the Veteran only met 4 out of the 10 criteria.  Unfortunately, 
the examiner did not address whether the Veteran met the other 
criteria for establishing a diagnosis of chronic fatigue 
syndrome, that is, whether there is a new onset of debilitating 
fatigue severe enough to reduce daily activity to less than 50 
percent of the Veteran's usual pre-illness activity level for a 
period of at least 6 months.  38 C.F.R. § 4.88a.  

The Veteran argues that he meets at least 6 out of the 10 
criteria, noting that the examiner did not acknowledge his sleep 
disturbance and neuropsychologic symptoms.  It is noted that 
service connection has been established for sleep apnea and PTSD, 
which are currently evaluated as 50 percent and 30 percent 
disabling, respectively.  In light of the inadequacy of the VA 
examination, the Veteran should be afforded another examination 
to clarify whether he meets the criteria for establishing a 
diagnosis of chronic fatigue syndrome, and to ascertain the onset 
of such condition if diagnosed.   

Migraine Headaches

The Veteran maintains that his headaches began during service and 
that they have continued to the present.  He testified that he 
was never diagnosed or treated for migraines while in service and 
that he did not seek treatment for headaches after service until 
about two or three years following separation.  Service treatment 
records show that on a Report of Medical History dated in June 
1991, the Veteran indicated that he had episodic headaches.  
After service, on a Persian Gulf War examination in October 2005, 
the Veteran was diagnosed with headaches.  At the time of a VA 
general medical examination in December 2005, the Veteran 
reported the onset of headaches about 10 years previously.  He 
related that they were episodic, occurring two to three times a 
week.  The diagnosis was migraine headaches.  In a statement of 
March 2006, the Veteran indicated that he experienced headaches 
of different kinds.  

The Veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
While the Veteran is competent to report that he experienced 
headaches during service, he is not competent to provide a 
medical opinion regarding the etiology.  As the VA examiner in 
December 2005 did not address the question of whether the 
diagnosed migraine headaches had onset during service or were 
otherwise related to service, another examination is needed 
before a decision can be made on the merits.  

Back Pain

The Veteran maintains that he injured his back during service 
when the military vehicle he was riding in was hit from behind.  
He also indicated that as a mechanic and maintenance supervisor 
he worked on and climbed up and down track vehicles, which 
twisted his back.  He also said that twenty years of running for 
physical training in the service, with boots on, also had an 
impact on his back.  He indicated in statements that X-rays 
showed that he had a slipped disc in his back.  The Veteran's 
wife verified in a statement that her husband found it difficult 
to obtain relief from his back pain.  

Service treatment records show that on a Report of Medical 
history dated in September 2002, the Veteran complained that his 
back hurt him when driving and after running.  A clinical 
evaluation showed his spine was normal then, although X-rays were 
not taken.  VA outpatient records in 2006, 2007, and 2008 show a 
diagnosis of chronic back pain.  In November 2006, the Veteran 
reported having low back pain for 15 years.  At the time of a 
February 2007 VA general medical examination, the diagnosis was 
Grade 1 spondylolisthesis at L5-S1 with spondylolysis of L5, 
which evidently was reflected in VA X-rays taken in November 
2005.  The examiner did not furnish an opinion in regard to 
etiology of the back findings.  Prior to considering the claim of 
service connection for back pain on the merits, under the duty to 
assist additional evidentiary development is needed, particularly 
a VA examination.

Left Ankle Sprain

As for the claim for a compensable disability rating for the 
service-connected left ankle sprain, the Veteran claims that a 
higher rating is warranted on the basis that he has pain in the 
ankle and wears a brace to prevent his ankle from giving out on 
him.  He also maintains that his ankle is stiff at times.  The 
Veteran underwent a VA joints examination in March 2006.  It was 
noted then that X-rays of the left ankle taken in November 2005 
were essentially normal.  The examiner also noted that medical 
records were not reviewed in connection with the examination.  
Neither was the claims file available for review at the time of a 
VA general medical examination in February 2007.  

During the February 2010 hearing, the Veteran testified that he 
believed that his left ankle had worsened since his last 
examination.  Private X-rays of the left foot in April 2010 
revealed findings of minute plantar and posterior calcaneal 
enthesophytes, and it is not known whether such findings are 
associated with the service-connected left ankle sprain.  For the 
above stated reasons, the Board is of the opinion that the 
Veteran's left ankle sprain should be reexamined to verify the 
current severity of the disability.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether or not he 
has a diagnosis of chronic fatigue syndrome, 
and if so, whether or not the disability is 
etiologically related to his military 
service.  The claims file must be thoroughly 
reviewed by the examiner in connection with 
the examination.  A complete medical history 
should be elicited from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.

The examiner should diagnose any pertinent 
pathology found.  If chronic fatigue syndrome 
is currently present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the disability 
was affirmatively shown to have had onset in 
service and, if so, to identify the findings 
in service to support the opinion; or 
alternatively whether chronic fatigue 
syndrome was a medically unexplained chronic 
multi-symptom illness related to the 
Veteran's Persian Gulf War service from 
October 1990 to April 1991.  Any opinion 
expressed must be accompanied by a complete 
rationale.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the causation 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

2.  Schedule the Veteran for a VA 
neurological examination to determine whether 
or not he has a chronic disability manifested 
by headaches that is etiologically related to 
his military service.  The claims file must 
be thoroughly reviewed by the examiner in 
connection with the examination.  A complete 
medical history should be elicited from the 
Veteran.  Any tests and studies deemed 
necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.

The examiner should diagnose any pertinent 
pathology found.  If a chronic disability 
manifested by headaches is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not that 
the disability had onset during the Veteran's 
period of service.  If the Veteran suffers 
from any neurological signs or symptoms that 
cannot be attributed to any known clinical 
diagnosis, the examiner is asked whether it 
is at least as likely as not that the 
neurological signs or symptoms represent an 
objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service 
from October 1990 to April 1991, or a 
medically unexplained chronic multi-symptom 
illness, which is defined by a cluster of 
signs or symptoms.  Any opinion expressed 
must be accompanied by a complete rationale.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the causation 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

3.  Schedule the Veteran for an appropriate 
VA examination to determine whether or not 
his back disability is etiologically related 
to his military service.  The claims folders 
must be thoroughly reviewed by the examiner 
in connection with the examination.  A 
complete medical history should be elicited 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.

The examiner should diagnose any pertinent 
pathology found.  The examiner should express 
an opinion as to whether it is at least as 
likely as not that any disability of the back 
was affirmatively shown to have had onset in 
service and, if so, to identify the findings 
in service to support the opinion.  If the 
Veteran suffers from any neurological signs 
or symptoms that cannot be attributed to any 
known clinical diagnosis relative to the 
back, the examiner is asked whether it is at 
least as likely as not that the neurological 
signs or symptoms represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness related to the 
Veteran's Persian Gulf War service from 
October 1990 to April 1991, or a medically 
unexplained chronic multi-symptom illness, 
which is defined by a cluster of signs or 
symptoms.  Any opinion expressed must be 
accompanied by a complete rationale.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the causation 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

4.  Schedule the Veteran for a VA orthopedic 
examination to determine the current level of 
impairment of the left ankle sprain.  The 
claims file should be made available to the 
examiner for review.  Range of motion studies 
of the left ankle should be conducted, and to 
the extent possible the examiner should 
characterize any limitation of motion in 
terms such as "mild," "moderate," or 
"marked," as appropriate.  The examiner is 
asked to comment on whether there is any 
arthritis present, confirmed by X-ray, that 
is related to the service-connected left 
ankle sprain.  Specifically, the examiner 
should note the private X-rays of the left 
foot in April 2010 which revealed findings of 
minute plantar and posterior calcaneal 
enthesophytes and indicate whether these 
findings are associated with the Veteran's 
service-connected left ankle sprain.  

The examiner is also asked to address 
additional functional impairment of the left 
ankle caused by any of the following:  (1) 
functional loss due to pain, including during 
flare-ups; (2) weakness; (3) atrophy; (4) 
excess fatigability; (5) excess motion; (6) 
incoordination; or (7) painful motion.  
Additional limitation of motion during flare-
ups and following repetitive use should also 
be noted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible, any additional 
functional loss should be expressed in terms 
of the degree of loss of dorsiflexion or 
plantar flexion.

The examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon the 
Veteran's employment.  

5.  After the above development has been 
completed, the claims should be 
readjudicated.  If any benefit remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


